DETAILED ACTION
Response to Amendments/Arguments
Objections to the specification and drawings stated in the office action filed on July 22, 2020 have been withdrawn due to amendments by the Applicant.
Claim objections have been withdrawn due to amendments by the Applicant.
Applicant has amended claims 1, 19, 24 and added new claims 25-26 with new limitations not previously presented, which has necessitated new grounds of claim rejections shown below.
Examiner notes that during interview with the Applicant, Figures 1-3 of Archer were discussed.  The drawing views shown in Figures 1-3 do not explicitly show a gap as claimed in the amended claims 1, 19 and 24.  However, as indicated during the interview and upon further review of the claim amendments and consideration of other embodiments shown in Archer, it is noted that Figure 9 shows a front cross-sectional view of the gasket showing a gap as claimed in the amended claims 1, 19 and 24.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-13, 15-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US PGPUB 2018/0231049 A1) in view of Breed (US Patent 3399589A).
Regarding claim 1,
Archer teaches:
A fastener system for use in grinding mills used in the mining industry.  
A washer (sealing washer 12) having a bore extending between a distal end (top side of washer where retainer wall 36 is located) and a proximal end (bottom side of the washer where shoulder 70 is located). 
First section of the bore extends from the distal end to a shoulder portion (first side 42 shown in Figures 1 and 2).  
Second section of the bore extends from the shoulder portion (first side 42) to the proximal end.  Shoulder portion (first side 42) defines aperture 50.
A nut 10 configured to be received in the first section of the washer bore as shown in Figure 2.  Nut comprises threaded aperture 30, which engages with the threaded shaft of a bolt as shown in Figure 3.
Retainer structure (retaining ring 14) configured to axially retain the nut 10 in the first section of the washer bore.  The retaining ring is installed into the groove 48 of the washer to axially retain the nut.
A gasket (elastomer 40) has a through bore aligned with the bore of the washer and nut as shown in Figure 2.  “An aperture 50 also extends through each of the washer body 38 and the elastomer 40. The aperture 50 and each of the washer body 38 and elastomer 40 are concentric about axis Z-Z.” [0060]
Gasket (elastomer 40) is axially retained in the second section of the washer bore.  “The elastomer 40 has an internal profile 52 that matches an internal profile 54 of the washer body 38. The elastomer 40 is bonded to the washer body 38 by way of the internal profiles 52, 54.” [0062]
Second section of the bore further comprises a second tapered wall as shown in Figure “B” below.
Second section of the washer bore comprises a first tapered wall (internal profile 52, 54) that extends outwardly from the shoulder portion (first side 42) towards the proximal end of the washer.
Archer does not teach, but Breed teaches:
A sealing fastener where the gasket (sealing element 32) is retained with the fastener and protrudes past the bottom face of the fastener.  See Figure 3.
A flange section (formed by inwardly extending flange 62 shown in Figure 3) proximal to a tapered wall and extending inwardly to provide engagement surface for axially retaining the gasket (sealing element 32).  
The sealing element 32 is made from a deformable material to allow the flange section of the sealing element to deform during insertion into the flange section of the nut (see col 4, line 17).  After deformation during installation, the sealing element returns to a non-deformed (i.e. natural or free-state) and is retained with the fastener.
“…integral, annular radially inwardly extending projection or flange 62 which defines with the bottom wall 30 a radially extending groove or recess which cooperably received an annular radially outwardly extending projection or flange 63 on the sealing element 32.”  [col 6, line 3]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange section of the washer and gasket shown in Archer to have flange sections similar to the ones taught by Breed to prevent separation of the gasket from the fastener during storage, shipment or handling.  
“The cooperative engagement between the flanges 62 and 63 is effective to retain the sealing element 32 within the recess 22 while in its natural or free state and prevent axial displacement and separation of the sealing element 32 from the recess 22 during storage, shipment or handling.”  [col 6, line7]

Archer discloses:
Gasket 40 shown in the first embodiment of Figures 2-3 and gasket 40 shown in the fifth embodiment of Figure 9 are identical (see paragraph 0117).  Figure 9 is a front cross-sectional view and shows the gasket gap.
Archer (as modified by Breed) shows a second tapered wall extending outwardly from the flange section to the proximal end of the washer – see Figure “D” below.
Wherein at a position proximal of the proximal end of the washer, after the gasket is inserted in the second section of the bore, a gap is formed between a proximal portion of the gasket and the second tapered wall of the washer – as shown in Figure “D” below.  Examiner notes that Figure “D” shows the fastener system with gasket 40 in an undeformed state (no bolt is installed). 
Figure 3 of Archer shows that once the fastener system is engaged with the structural element, the proximal end of the washer and the structural element come into full contact with each other (i.e. gasket is not pinched in between).  Gasket shown in Figure “D” is configured to deform into the gap when the fastener system engages a structural element and the nut is engaged with the bolt.


Archer teaches:
A protective structure (seal 16) configured to be received in the first section of the washer bore and distal of the retainer structure (retaining ring 14).  The protective structure (seal 16) extends from the nut 10 to a side wall of the washer 12 as can be seen in Figure 2.  
“The seal 16 is then inserted so as to seal the space between the collar 20 and the retainer wall 36 above the retaining ring 14.” [0072]

Regarding claim 3,
Archer teaches:
Side wall (internal surface 44) is shown in Figure 2 and extends from the distal washer end (top side of washer where retainer wall 36 is located) to the shoulder portion (first side 42). 
Side wall (internal surface 44) comprises a recess (retaining groove 48) used to accept the retaining ring 14.

Regarding claim 6, 
Archer teaches:
Exterior surface of the gasket (elastomer 40) comprises a distal portion, a flange portion and a proximal portion as shown in Figure “C” below. 
Distal portion of the gasket tapers outwardly from the first end wall as shown in Figure “C” below.  
Proximal portion of the gasket (elastomer 40) tapers inwardly from the flange portion towards a second end wall of the gasket as shown in Figure “C” below.
Flange section of the washer (shown in Figure “B” above) engages with the flange portion of the gasket (shown in Figure “C” below).  
Archer does not teach, but Breed teaches:
Flanges 62 and 63 on the fastener and the sealing element that cooperate to axially retain the sealing element with the fastener.  
See rejection of claim 4 above on reasons to modify the flange portions of the washer and the gasket in order to axially retain the gasket in the section portion of the washer.  

Regarding claim 7, 
Archer teaches:
The distal portion of the gasket has a profile that approximately matches the contour of the first tapered wall (internal profile 54) of the washer as shown in Figure “C” below.

Regarding claim 8, 
Archer teaches:
As shown in Figure “C” below, the distal portion of the gasket abuts the first tapered wall (internal profile 54) of the washer.



Archer teaches:
The first end wall of the gasket (identified in Figure “C” below) is at the shoulder portion (first side 42) as shown in Figure 2.

Regarding claim 10, 
Archer teaches:
As shown in Figure “C” below, the proximal portion of the gasket extends beyond the proximal end of the washer.

Regarding claim 11, 
Archer teaches:
Figure 2 shows three rings 60 on the gasket.  The number of rings can be used to indicate a size of the gasket.  

Regarding claim 12, 
Archer teaches:
Nut 10 has a first end face (side away from the washer 12) and second end face (side in contact with the washer 12).  See Figure 2.  
Shoulder portion of the washer (first side 42 shown in Figures 1 and 2) limits further axial movement of the nut in a proximal direction.
As shown in Figure 2, shoulder portion of the washer (first side 42) and second end face of the nut 10 are flat surfaces and perpendicular to axis 50 of the bore.

Archer teaches:
Nut 10 comprises an internal bore, which extends from the first end face (side away from the washer 12) to a second end face (side in contact with the side 42 of the washer 12).  See Figure 2.  
Second end face of the nut engages with the shoulder portion of the washer (first side 42 shown in Figures 1 and 2).
Bore of the nut 10 comprises a chamfer at the second end face as shown in Figure “A1” below.  The view shown in Figure “A1” is prior to gasket compression.
Figure “A2” below shows gasket once it has been compressed and has deformed/bulged into the additional space provided by the chamfer on the nut.  Therefore, the chamfer on the second end face of the nut is suitable to receive a compressed gasket.

Regarding claim 15, 
Archer teaches:
As shown in Figure 2, after nut 10 has been received in the first section of the washer bore and the retaining ring 14 has been installed, a gap is present between the collar 22 of the nut and the retaining ring 14.  This ensure that the nut is rotatable relative to the washer 12.  
“As the threads of the threaded aperture 30 disengage the threads of the bolt, this also acts as a directional force along the Z-Z axis. In this case, as the retaining groove 48 is of a height (H) above the first side 42 greater than one and a half times the thread pitch of threaded aperture 30, the improved locking nut 10 undergoes a full rotation relative to the sealing washer 12 before engaging the retaining ring 14.” [0081]

Regarding claim 16,
Archer teaches:
The external body of the nut comprises a grip portion, which is of a non-round shape (hexagonal).  “The body 18 has an interior profile 26 and an external profile 28. The external profile 28 is hexagonal in shape when viewed in cross-section about plane X-X.” [0052]

Regarding claim 17,
Archer teaches:
Retainer structure used to axially retain the nut in the washer bore is a retaining ring 14.  

Regarding claim 18, 
Archer teaches:
A dwell (space) is formed between the shoulder portion of the washer (side 42) and the retaining ring 14 as shown in Figure 2.  Nut 10 is received in this dwell/space and a visible gap is present between the collar 22 of the nut and the retaining ring 14 as shown in Figure 2.  This ensures that the nut can move axially inside this dwell.  See Figures 2 and 4.  

When assembling a fastener system meeting the structure shown in Archer, as modified by Breed, the method steps of claim 19 would obviously be performed by such a device.  See rejection of claims 1, 3 and 6.  A structural element is shown in Figure 3 when the fastener system is affixed to a mill.

Regarding claim 20,
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed, the method steps of claim 20 would obviously be performed by such a device.  See rejection of claim 2.

Regarding claim 21,
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed, the method steps of claim 21 would obviously be performed by such a device.  See rejection of claims 1 and 6.

Regarding claim 22,
The retainer structure shown in Archer is a retaining ring 14.  Size of the retaining ring is reduced to a size smaller than the diameter of a sidewall of the bore in the first section when a force is applied to the retaining ring using clip pliers or other suitable tool.  Upon removal of the force, the retaining ring 14 expands into the recess (retaining groove 48).
“…the repairer deforms the retaining ring 14 using a set of circlip pliers (not shown) so as to move the lugs 62 closer to each other. In this constricted state, the retaining ring 14 can be installed over the body 18 to a position around the collar 20. As would be known to the person skilled in the art, when the retaining ring 14 reaches this position, the repairer is no longer able to apply the force necessary to maintain the retaining ring 14 in its constricted state. This causes the retaining ring 14 to expand back to its normal shape.” [0069]  “Expansion of the retaining ring 14 causes the retaining ring 14 to make contact with the internal surface 44 of the retainer wall 36.” [0070]
Retaining ring 14 is installed in the recess (retaining groove 48) in the sidewall of the washer and extends inwardly to provide an axial stop that limits movement of the nut.  
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed, the method steps of claim 22 would obviously be performed by such a device.  See rejection of claims 3, 17 and 18.  

Regarding claim 25,
Archer discloses:
Figure 3 of Archer shows that once the fastener system is engaged with the structural element, the proximal end of the washer and the structural element come into full contact with each other (i.e. gasket does not protrude proximally from the proximal end of the washer).  
wherein the gasket 40 and the gap (shown in Figure “D”) are configured such that the gasket does not protrude proximally from the proximal end of the washer 

Regarding claim 26,
Archer does not explicitly disclose two structural elements in Figure 3, but shows a fastener system installed into a structural element (mill) with an aperture. Archer is silent on further details of the mill.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fastener system of Archer with two structural components with apertures in order to allow the fastener system to join various components of the mill.   
As set forth above, wherein the method further comprises: positioning the structural element and the second structural element such that the first aperture is aligned with the second aperture, inserting the bolt through the first aperture and the second aperture.
Figure 3 shows a threaded shaft of the bolt received into a threaded section in a bore of the nut, rotating the bolt relative to the nut to cause the gasket to contact an exterior surface of the structural element.
Figure 3 shows that once the fastener system is engaged with the structural element, the proximal end of the washer and the structural element come into full contact with each other (i.e. gasket is not pinched in between).
Responsive to rotating the bolt relative to the nut, applying a force between the gasket and the exterior surface of the structural element to deform the gasket 


    PNG
    media_image1.png
    891
    891
    media_image1.png
    Greyscale

Figure A1: Taken from Figure 2 of Archer (examiner amended).


    PNG
    media_image2.png
    772
    723
    media_image2.png
    Greyscale

Figure A2: Taken from Figure 3 of Archer (examiner amended).


    PNG
    media_image3.png
    418
    419
    media_image3.png
    Greyscale

Figure “B”: Taken from Figure 2 of Archer (examiner amended).


    PNG
    media_image4.png
    916
    936
    media_image4.png
    Greyscale

Figure “C”: Taken from Figure 2 of Archer (examiner amended).


    PNG
    media_image5.png
    516
    693
    media_image5.png
    Greyscale

Figure “D”: Taken from Figure 9 of Archer (examiner amended).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Archer (US PGPUB 2018/0231049 A1) in view of May et al. (US PGPUB 2013/0129444A1).

Regarding claim 14,
Archer teaches: 
A threaded nut insert in the top portion of the nut as shown in Figure “E” below.  
However, Archer does not teach a nut comprising a lock ring.
May et al. teaches:
A lock ring 14 with a threaded inner wall 30.
Lock ring 14 has an outer surface with a lug 36.  
As shown in Figures 1 and 2, a lock ring 14 is inserted into the unthreaded bore 46 of the nut and the lug 36 of the ring 14 goes into the slot 50 of the nut.  This rotatably locks the lock ring to the nut.  
“A top face of the nut 16 defines a slot 50 contiguous with the unthreaded bore 46 for receiving the lug 36 of the ring 14 to rotatably lock the ring to the nut.” [0015]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nut insert taught in Archer (identified in Figure “E” below) with a lock ring 14 similar to the one taught by May et al., and to modify the nut shown in Archer to have a slot 50 similar to the one taught by May et al. to create a fastener assembly where the nut can be locked to the bolt.  
“Rotational resistance results from the ring 14 due to its distorted condition such that a strong lock is provided between the ring and the threaded shaft 18 of the bolt 12 to secure the bolt to the locknut 10 and to prevent unlocking.” [0017]  

    PNG
    media_image6.png
    481
    625
    media_image6.png
    Greyscale

Figure “E”: Taken from Figure 2 of Archer (examiner amended).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US PGPUB 2018/0231049 A1) in view of Breed (US Patent 3399589A) further in view of May et al. (US PGPUB 2013/0129444 A1).

Regarding claim 23, 
See rejection of claim 14 above on reasons for adding the lock ring shown in May et al. to the fastener shown in Archer.
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed and May et al., the method steps of claim 23 would obviously be performed by such a device.  See rejection of claims 14 and 19.

.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Stahl et al. (US PGPUB 2014/0165370A1):  shows a sealing fastener system in Figure 1 with a sealing gasket 12 and a gap 20 formed between a proximal portion of the gasket 12 and the tapered wall of the fastener. The gap (receiving space 20) receives the sealing gasket 12 and allows the proximal end 4 of the fastener to fully contact the structural element, thereby preventing the gasket from getting pinched between the structural element and the fastener (see paragraphs 0025 and 0026).
Goyer et al. (US PGPUB 2017/0114823 A1):  shows a fastener with a taper (bevel 128) on the bottom face to guide the insertion of the sealing ring 130 into the bore.  See Figure 5.
Van Dyke (US Patent 6059501A): shows a sealing locking ring, which can be color-coded for identification of ring size [col 10, line 60]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/AMIT SINGH DHILLON/Examiner, Art Unit 3677